UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1393


DEBRA I. ROBERTSON,

                Plaintiff - Appellant,

          v.

CREE, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:08-cv-00013-H)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra I. Robertson, Appellant Pro Se. Richard D. Haygood,
KILPATRICK STOCKTON, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Debra I. Robertson appeals the district court’s order

granting      summary   judgment        in    favor       of      the     Appellee    on

Robertson’s claims of gender and race discrimination.                           We have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm    for   the      reasons    stated      by     the      district     court.

Robertson v. Cree, Inc., No. 5:08-cv-00013-H (E.D.N.C. Mar. 29,

2010).     We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented          in    the    materials

before   the    court   and    argument      would    not      aid      the   decisional

process.

                                                                                AFFIRMED




                                         2